Citation Nr: 0022958	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the thoracic spine.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for bilateral, partial 
retinal detachment.

4.  Entitlement to service connection for cataracts.

5.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to a disability rating in excess of 
10 percent for lumbosacral strain with degenerative changes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1958 to January 1977.  
These matters come to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
the thoracic spine disorder, COPD, the eye disorders, 
hypertension, and a heart disorder.  The RO also granted 
service connection for PTSD and lumbosacral strain, and 
assigned 30 and 10 percent ratings for the disorders, 
respectively.  The veteran perfected an appeal of the issues 
shown on the title page, but did not include the issues of 
service connection for hypertension or a heart disorder in 
his substantive appeal.  The Board finds, therefore, that its 
jurisdiction is limited to the issues shown on the title 
page.  38 U.S.C.A. § 7105(c) (West 1991); Roy v. Brown, 5 
Vet. App. 554 (1993) (a timely filed substantive appeal must 
be submitted to perfect the appeal); 38 C.F.R. § 20.200 
(1999).

The issues of entitlement to higher disability ratings for 
PTSD and lumbosacral strain with degenerative changes will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
degenerative arthritis of the thoracic spine, COPD, and 
bilateral, partial retinal detachment are not supported by 
competent medical evidence showing that the disorders are 
related to an in-service disease or injury.

2.  The claim of entitlement to service connection for 
cataracts is supported by medical evidence of a current 
diagnosis of disability and lay evidence of having been 
exposed to ionizing radiation in service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
degenerative arthritis of the thoracic spine, COPD, and 
bilateral, partial retinal detachment are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
cataracts is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in October 1959 the 
veteran's complaints of poor vision were assessed as a 
refractory error.  He was provided eye glasses at that time 
and throughout the remainder of service.  In December 1968 he 
complained of burning and itching in both eyes for the 
previous month, which was attributed to mild, irritative 
conjunctivitis due to the irritation caused by stack fumes.  
In February 1971 he reported burning and itching in the left 
eye.

In February 1964 he was involved in a motor vehicle accident, 
resulting in shock, a cerebral concussion, and contusions to 
the left hip and chest wall.  The service medical records 
document recurrent treatment for lumbosacral strain.  He 
received treatment for an upper respiratory infection in 
February 1975, and a chest X-ray at that time was within 
normal limits.  In conjunction with his November 1976 
separation examination he complained of swollen or painful 
joints, which were attributed to an allergic reaction; pain 
or pressure in the chest, which was attributed to smoking; 
and recurrent back pain, as shown in his health record.  The 
service medical records are otherwise silent for any of the 
claimed disorders.

The veteran did not claim entitlement to VA compensation 
benefits until December 1996, at which time he claimed 
entitlement based on PTSD and hypertension.  Private 
treatment records in May 1996 document that he had COPD, and 
an X-ray study of the chest in May 1997 showed advanced COPD.  
He was treated at that time for pleural effusion, which was 
attributed to congestive heart failure resulting from 
November 1996 cardiac bypass surgery.

The RO provided the veteran a VA medical examination in 
September 1997, during which he reported having experienced a 
partial retinal detachment in both eyes within the past three 
or four years.  No precipitating cause for the retinal 
detachment was known.  He reported having smoked a pack and a 
half of cigarettes a day until June 1996, at which time he 
quit smoking.  He also reported having occasional minor to 
moderate low back pain, but did not indicate having had any 
pain in the area of the thoracic spine.  Following the 
examination the examiner provided diagnoses of COPD; 
bilateral partial retinal detachment, by history; and 
degenerative arthritis of the thoracic and lumbar spine, 
based on an X-ray study.

The veteran also underwent a VA ophthalmology examination in 
September 1997, which resulted in diagnoses of early 
cataracts in both eyes and posterior vitreous detachment with 
floaters.  The examiner did not provide any etiology for the 
disorders.

In his April 1999 substantive appeal the veteran asserted 
that the cataracts and retinal detachment were caused by him 
observing the nuclear detonations at Johnston Island in 1962.  
He stated that the ship on which he was assigned was located 
in the area of Johnston Island for six months, during which 
12 nuclear explosions occurred.  He stated that they were not 
given protective goggles to wear, and that they watched the 
detonations after the initial explosion of white light 
occurred.

He contended that the multiple references in his service 
medical records to difficulty breathing due to sinus and 
nasal congestion were indicative of COPD.  He also related 
the degenerative arthritis of the thoracic spine to the 
documentation in his service medical records of low back 
strain.  A copy of the transcript of the veteran's December 
1999 videoconference hearing is of record.  

Analysis

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is presumed to be true unless 
inherently incredible or beyond the competence of the person 
making the assertion.  See Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

The veteran has submitted medical evidence showing that he 
has degenerative arthritis of the thoracic spine and COPD, 
and that he has the residuals of bilateral, partial retinal 
detachments.  He has also presented evidence of having 
received treatment for back pain, respiratory problems, and 
inflammation of the eyes during service.  See Hodges v. West, 
13 Vet. App. 287 (2000) (the reference to a relevant disorder 
in service need not be the same disorder with which the 
veteran is currently diagnosed).  The Board finds, therefore, 
that the first and second Caluza elements have been satisfied 
as to those disorders.  Caluza, 7 Vet. App. at 506.

The veteran has not, however, provided any competent medical 
evidence showing that degenerative arthritis of the thoracic 
spine, COPD, or the bilateral retinal detachment are related 
to the in-service symptoms.  None of the medical evidence 
provides any etiology for the claimed disorders.  The 
veteran's assertions and December 1999 testimony that the 
thoracic spine disorder was caused by an in-service motor 
vehicle accident as documented in the references to the 
lumbar spine, that the symptoms of nasal and sinus problems 
constituted the onset of COPD, and that he experienced the 
retinal detachment due to watching the aftermath of nuclear 
detonations are not sufficient to well ground his claim 
because he is not competent to provide evidence of the 
etiology of a medical disorder.  Grottveit, 5 Vet. App. 
at 93.  In the absence of medical evidence of a nexus between 
the currently diagnosed disorders and an in-service disease 
or injury, the Board has determined that the claims of 
entitlement to service connection for degenerative arthritis 
of the thoracic spine, COPD, and bilateral retinal detachment 
are not well grounded.  See Voerth v. West, 13 Vet. App. 118 
(1999) (a veteran who has been diagnosed with a chronic 
condition must still provide medical evidence of a nexus 
between the current diagnosis and service).

If the veteran fails to submit evidence showing that his 
claims are well grounded, VA is under no duty to assist him 
in any further development of the claims.  Epps, 126 F.3d 
at 1469.  VA may, however, dependent on the facts of the 
case, have a duty to notify him of the evidence needed to 
support his claims.  38 U.S.C.A. § 5103; see also Robinette 
v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran has not 
indicated the existence of any evidence that, if obtained, 
would make his claims well grounded.  VA has no further 
obligation, therefore, to notify him of the evidence needed 
to support his claims.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).

The veteran has also presented medical evidence showing that 
he has bilateral cataracts, and lay evidence of having been 
exposed to radiation during service.  For the purpose of 
determining whether the claim is well grounded, his lay 
evidence is presumed to be credible.  Hensley, No. 99-7029.  
Posterior subcapsular cataracts are included in the listing 
of radiogenic diseases in 38 C.F.R. § 3.311(b), which have 
been shown to be related to exposure to radiation.  If the 
veteran has one of the radiogenic diseases shown in 38 C.F.R. 
§ 3.311(b) and presents lay evidence of having been exposed 
to radiation, the veteran need not submit medical evidence of 
a nexus between the disease and service; for the purpose of 
determining whether the claim is well grounded, the 
regulation provides the necessary nexus.  Pearlman v. West, 
11 Vet. App. 443 (1998).  The Board finds, therefore, that 
the claim of entitlement to service connection for cataracts 
is well grounded.

Having found that the claim is well grounded, VA has a duty 
to assist the veteran in developing the evidence relevant to 
the claim.  Epps, 9 Vet. App. at 341.  VA has not yet 
undertaken the development required to show whether the 
veteran's participation in the nuclear detonations in 1962 
resulted in any radiation exposure.  This issue is, 
therefore, being remanded to the RO for additional 
development and adjudication of the claim based on the 
regulations pertaining to radiogenic diseases.


ORDER

The claim of entitlement to service connection for 
degenerative arthritis of the thoracic spine is denied.

The claim of entitlement to service connection for COPD is 
denied.

The claim of entitlement to service connection for bilateral, 
partial retinal detachment is denied.

The claim of entitlement to service connection for cataracts 
is well grounded.



REMAND

The RO provided the veteran a psychiatric examination in 
September 1997, which resulted in a diagnosis of PTSD.  The 
examiner also stated, however, that the symptoms of PTSD were 
mild, and that the problems caused by PTSD were outweighed by 
his medical problems and depression.  In addition to the 
diagnosis of PTSD, the examiner provided a diagnosis of a 
depressive disorder not otherwise specified, with 
exacerbations due to medical problems.  It is not clear from 
the available evidence to what extent any limitations in 
social and industrial functioning are due to PTSD or the 
depressive disorder, which does not appear to be related to 
PTSD.

The veteran stated at his December 1999 hearing that he has 
received treatment for PTSD from the VA medical center (MC) 
subsequent to the RO's assignment of the 30 percent rating, 
including a PTSD evaluation in June 1999.  An April 1999 
treatment record also indicates that he may have previously 
received treatment for PTSD from the VAMC in Shreveport, 
Louisiana.  The VA treatment records are deemed to be 
evidence of record, and a determination on the merits of the 
veteran's appeal should not be made without consideration of 
that evidence.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

At his December 1999 hearing, the veteran also claimed that 
his low back symptoms have increased since he was examined in 
September 1997.  The Board finds, therefore, that an 
additional examination is warranted.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994) (the duty to assist includes conducting 
a thorough and contemporaneous medical examination that 
includes a review of prior examinations and treatment); 
VAOPGCPREC 11-95.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for PTSD or a 
back disorder since December 1995.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain all of the VA treatment 
records from the VAMC in Dallas, Texas, 
and the outpatient clinic in Tyler, 
Texas.

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of evaluating the etiology and severity 
of his psychiatric symptomatology.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including psychological studies 
or a social and industrial survey, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.  

The examiner should provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology, and provide a 
comprehensive diagnosis of any 
psychiatric pathology.  If depression is 
diagnosed, the examiner should provide an 
opinion on whether that disorder is 
etiologically related to PTSD.  

The examiner should also provide a 
complete description of the effect of the 
psychiatric symptomatology on the 
veteran's social and industrial 
functioning, including a Global 
Assessment of Functioning (GAF) score in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders and an 
explanation of the meaning of the score 
assigned.  The examiner should also 
provide an opinion on the extent to which 
the veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  

The examiner should also provide an 
opinion on whether any limitations in 
social and industrial functioning are due 
to the service-connected PTSD, or to a 
non-service connected psychiatric 
disorder, including depression, and 
quantify the extent of his disability 
that is attributed to the PTSD as opposed 
to the non-service connected disorder.  
If it would aid the examiner in 
distinguishing the symptoms of the non-
service connected disorders, he/she can 
provide a GAF score based on the PTSD 
symptomatology alone.  If the functional 
limitations imposed by the non-service 
connected psychiatric disorders cannot be 
distinguished, the examiner should so 
state.  The examiner should provide the 
rationale for all opinions given.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his back 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
orthopedic examination of the back and 
provide a diagnosis of any pathology 
found.  In examining the back the 
examiner should be asked to specify 
whether the examination revealed any 
evidence of muscle spasm, loss of lateral 
spine motion in the standing position, 
listing of the spine to one side, 
positive or negative Goldthwaite's sign, 
limitation of forward bending in the 
standing position, osteoarthritic changes 
or narrowing or irregularity of joint 
spaces, or any abnormal mobility on 
forced motion.  The examiner should also 
determine the range of motion of the 
lumbosacral spine, including the specific 
limitation of motion due to pain.

The examiner should also describe any 
functional loss pertaining to the low 
back, including the inability to perform 
normal working movements of the back with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also be 
asked to provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
back pathology.  The examiner should 
provide the rationale for all opinions 
given.

4.  The RO should obtain a dose estimate 
for the veteran from the appropriate 
agency of the Department of Defense.  If 
that estimate indicates that the veteran 
was exposed to ionizing radiation, the RO 
should further develop the claim for 
service connection based on exposure to 
ionizing radiation in accordance with 
38 C.F.R. § 3.311.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of the 
assigned disability ratings for PTSD and 
low back strain with degenerative 
changes.  In determining the appropriate 
rating, the RO should consider the 
applicability of staged ratings.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should also re-adjudicate 
the claim for service connection for 
cataracts by applying the law pertaining 
to service connection for radiogenic 
diseases.  38 C.F.R. § 3.311.  If any 
benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 



